 


 HR 3096 ENR: To designate the building occupied by the Federal Bureau of Investigation located at 801 Follin Lane, Vienna, Virginia, as the “Michael D. Resnick Terrorist Screening Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3096 
 
AN ACT 
To designate the building occupied by the Federal Bureau of Investigation located at 801 Follin Lane, Vienna, Virginia, as the Michael D. Resnick Terrorist Screening Center. 
 
 
1.DesignationThe building occupied by the Federal Bureau of Investigation located at 801 Follin Lane, Vienna, Virginia, shall be known and designated as the Michael D. Resnick Terrorist Screening Center during the period in which the building is occupied by the Federal Bureau of Investigation.  
2.ReferencesDuring the period in which the building referred to in section 1 is occupied by the Federal Bureau of Investigation, any reference in a law, map, regulation, document, paper, or other record of the United States to that building shall be deemed to be a reference to the Michael D. Resnick Terrorist Screening Center.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
